OFFICE   OF   THE   ATTORNEY     GENERAL   OF   i
                          AUSTIN




qtm8tlomh88 been reoe




               What ooarisa~on should be oollaetad
     by the &mnty attommy, dietriot attornsf,
     duetloe of the pews,, sheriff and aoturtpolark
     cm eaoh tine aolleetsd?"
                     :I
          Artlale lCSi3,0. C. P. raade arr.follms:
          Three Dollars shall be paid by the oOmty to
     the County Sudgo, or Judge of tha Court at tiw,
Mr. Fred Norris, April 13, 1938, Page 2


      aad TWO Dollars and fifty oents shall be paid
      by the county to the Justioe of the Peaoe,
      for eaoh orinlnalaction tried and finally
      dippossd of before him. Provided, however,
      that in all counties having e population of
      20,000 or lees, the Justloe of the Peaoe shall
      reoeive a trial fee of Three Dollars. Suoh
      Judge or Justioe shall preeant to the Con-
      missioners'Court of hie oounty at a m&ar
      term thereof, a written eooount spaoliyw
      eaoh oriainal aotion in uhloh he alalms 8-h
      See, oertlfledby 6uoh~~J~dge'or  Justioe~toti'
      oorreot,and filed wltAthe Ooun~y.Clsrlc.
      The Comml8alqlera*Oourt ahll approve ~moli
      eoootmt for suoh amount as.they find to.~bs
      oormot, and order a draft to be.$ismed upok'
      the County Tmarumr   ln~fevor oP~~suo@,Judg~.,,~
      or,Justloofor the amount 50 &pproved. ,zro-
      vlded the Oomlsslonern~ Court .shall.aotpy
      any aooount or trial fees ln any.,oa8r.trlad
      and In whlah an aoqulttal Is had~ualrer~.ths
      State oi Teres was reprorented in the frlal
      of sald.oauseby the County Attotiey,~~Or.h.ls
      asalstant, XMmbal   Distriot Attorney for-hia
     .aaaiatant, and the oertiiioate. oi'aeld At't.or-
      ney is ettaohed to.siid aooount $~rtlfylng
      to the faot that said aause wan tried, and
      the &ate of Texas wan represontad,.~uul. that
      in his ludglnentthem was 8utflolentevldenoe
      in said oauae to demand B t+l    oi same.*
             Artloles 950 and 951 of the Code of Crlmlnel
#irooadure   read aa follows;
            "Art. 950. The dletrlot or oounty sttor-
      ney shall be entitled to ten par oent of all
      fines, rorrelturesaf moneys oolleoted for
      the State or oounty, upon judwnts reoovered
      by him; and the olerk of the oourt in whloh
      eald judgmentsare rendered shall be entitled
      to five per oent or the amount of said jude-
      merits,to be paid out of the amount when ool-
      leoted.
             *Art. 951. The sheriff or other orfioer,
~2. Fred Norris,   April 13, 1939, Page 3


     except a justice of the peaoe or his clerk,
     v'=.o
         collectsmoney for the State or county,
     eroept jury fees, under any provision of
     this Code, shall be 'entitledto retain five
     per cent thereoi.whencolleoted.W
           Article 1052, supra, specificallyprovides
 that the county judge, or judge or the court at law,
 shall be paid $3.03 by the oounty, for each orialnal
aotion tried and'flnallydleposed Df before him, sash
 statute rurther provide8 that the )uetloe of ths,pwos
 shall moelre t2.30 in all oounties having a population
'in exoess of 20,000 and $3.00 In all oountles having
a populationof 30,000 or less for eaoh orlmlnal lotlon
tried and finally disposed of before him, suoh fms to
be paid by the oounty when suoh olalms em fllad in
o=plianoe rlth Artlole lOsZ, C. C. P. It is -to&a&
whether.~the defendantwho 1s oonvioted in auoh or-a&
notion paya his fine s&d costs or work6 his fiw aid.
costs out on-the oountyfarm,pub110 roads or other
pub110 works of the oounty, or satlqflea auoh fine &d.




         In view of the fomgolng statutbs, you em m-
epeotfullyadvised that it is thtiopinion of this Depart-




          You are rurther advised that the distrlot or
oounty attorney shall be entitled to ten per oent of all
fines, forfeituresor money oollected for the state or
county upon judgmentsreoovered by him end the olerlcof
the court in whkb suoh judgmehts are rendered ambe
entitled to five per oent of the amount of such judgment
?Jr.Fred Norris, April 13, 1939, Page 4


and that the sheriff or other offioer axoept the justice
of the peace or his olerk.ivhocolleots money for the
state or county, except.jury foes, under any provision
of this code, shall be entitled to retain five per oent
thereof,  hll of these oonmlsslons are to be said out of
the mount, when collected.
            Trusting that tbc foregoing answers your inquiry,
we reaain
                                Very truly yours
                            ATTOW    ~BXERAL OF TEXAS

                            BJtiuA                       J
                                      Ardell Wllliu~
                                           Arsistant
AWtAW
RPPROVED: